FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 10/26/2020 in which claims 2-3, 7 and 21-23 were canceled; claims 11-20 were withdrawn; claims 1 and 4-5 were amended; and claims 24-27 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1, 4-6, 8-10 and 24-27 are under examination.

Withdrawn Rejections
The rejection of claim(s) 1 and 9 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Maitland et al (US 2016/0270961; Published date: 22 September 2016; Filing date: 18 March 2015), is withdrawn, in view of Applicant’s amendments to claim 1, which has necessitated the modified 103 rejections below.

The rejection of claims 1-6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Hu et al (WO 2006/102842 A1; English translation and citation via Google Patents), and further in view of Lendlein et al (16 November 2006; US 2006/0257629 A1), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1 and 7 under 35 U.S.C. 103 as being unpatentable over Hu et al (WO 2006/102842 A1; English translation and citation via Google Patents), and further in view of Haucourt et al (EP 3032597 B1; Published date: 15 June 2016; Filing date: 12 December 2014) and Maitland et al (US 2016/0270961; Published date: 22 September 2016; Filing date: 18 March 2015), is withdrawn, in view of Applicant’s amendments to claim 1.
The rejection of claims 1 and 10 under 35 U.S.C. 103 as being unpatentable over Hu et al (WO 2006/102842 A1; English translation and citation via Google Patents), and further in view of Maitland et al (US 2016/0270961; Published date: 22 September 2016; Filing date: 18 March 2015) and Lendlein et al (16 November 2006; US 2006/0257629 A1), is withdrawn, in view of Applicant’s amendments to claim 1.





Modified Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-6, 8-10 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitland et al (US 2016/0270961; Published date: 22 September 2016; Filing date: 18 March 2015) in view of Lendlein et al (16 November 2006; US 2006/0257629 A1) and Haucourt et al (EP 3031597 B1; Published date: 15 June 2016; Filing date: 12 December 2014).
Regarding claim 1, Maitland teaches a wound dressing comprising a crosslinked thermoset polyurethane SMP foam, wherein the SMP foam is doped with an antimicrobial agent (abstract; [0020]-[0025], [0033]-[0035], [0043]-[0057], [0062], [0068], [0074] and [0084]; claims 1-5), thereby the antimicrobial agent is surrounded by the crosslinked SMP foam. Maitland teaches the SMP foam is plasticized depressing a glass transition temperature of the SMP foam to below 25°C (abstract; [0062]).
However, Maitland does not teach the SMP foam is chemically bonded to the at least one antimicrobial agent that includes a phenolic acid; and the SMP foam has a dry glass transition (Tg) above 40 degrees C, of claim 1.
Regarding the SMP foam is chemically bonded to the at least one antimicrobial agent that includes a phenolic acid of claim 1, Lendlein teaches formation of a shape memory polymer (SMP) by functionalizing a cinnamic acid to a star shaped branched polymers or oligomers having terminal OH-groups via esterification, wherein the resultant polymer formed with the cinnamic acid group have shape memory properties, and the shape memory polymer have high elasticity that enables a simple deformation of material for programming of a temporary shape and the shape memory polymer have 
It would have been obvious to one of ordinary skill in the art in art to modify the polyurethane SMP foam of Maitland such that the polymer is functionalized with cinnamic acid via esterification, per guidance from Lendlein, and produce the claimed invention. One of ordinary skill in the in the art would have been motivated to do so because Maitland and Lendlein are commonly drawn to SMP foams use for medicinal purposes, and Lendlein provided the guidance for modifying the polymer that forms the SMP foam such that the polymer is functionalized with a cinnamic acid via esterification, and such resultant SMP foam containing functionalized cinnamic acid has high mechanical strength and stability, high elasticity and high degree of recovery (Lendlein: [0009], [0022] and [0056]). Thus, an ordinary artisan provided the guidance for the prior art would looked to modifying the SMP foam of Maitland such that the polymer is functionalized with cinnamic acid so as to obtain resultant SMP foam that can be used for the same medical purpose, yet have superior properties with respect to high mechanical strength and stability, high elasticity and high degree of recovery, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding the SMP foam has a dry glass transition (Tg) above 40 degrees C of claim 1, Haucourt teaches a thermoset polyurethane shape memory polymer (SMP) foam containing biocide useful for medical application, wherein the SMP foam has glass transition temperature of at least 35°C such as a glass transition temperature of 48°C or 70°C ([0007]-[0010], [0024], [0026]; Table 1).

Regarding claims 4-6 and 8, as discussed above, Lendlein teaches formation of a shape memory polymer (SMP) by functionalizing a cinnamic acid to a star shaped branched polymers or oligomers having terminal OH-groups via esterification, wherein the resultant polymer formed with the cinnamic acid group have shape memory properties, and the shape memory polymer have high elasticity that enables a simple deformation of material for programming of a temporary shape and the shape memory polymer have high degree of recovery (abstract; [0009], [0010], [0019], [0022], [0026]-[0041], [0043]-[0046], [0053]-[0058], [0064]; claims 10-14).
Regarding claim 9, as discussed above, Maitland teaches a wound dressing comprising a crosslinked thermoset polyurethane SMP foam, wherein the SMP foam is 
Regarding claim 10, Maitland teaches a kit having multiple SMP foams, so as the more than one foams can be employed to filled large wound or void or a void having a particularly irregular shape ([0033] and [0043]). Lendlein provides the guidance for functionalizing the polymer of the SMP foams with cinnamic acid so as the resultant foams have superior properties with respect to high mechanical strength and stability, high elasticity and high degree of recovery (abstract; [0009], [0010], [0019], [0022], [0026]-[0041], [0043]-[0046], [0053]-[0058], [0064]; claims 10-14). Thus, an ordinary artisan provided the guidance from Maitland and Lendlein would looked constructing a kit containing multiple SMP foams with each polymer in the SMP foam being functionalized with cinnamic acid so as such a kit would be a convenient for medical personnel to use when filing a large wound or void or void having a particularly irregular shape, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 24, Maitland teaches SMP foam is formed by the reaction product of triethanolamine (TEA), hydroxypropyl ethylenediamine (HPED) and Hexamethylene diisocyanate (HDI) ([0022], [0046]-[0058]; claim 3). Maitland teaches SMP foam is formed by the reaction product of triethanolamine (TEA), hydroxypropyl ethylenediamine (HPED) and isophorone diisocyanate (IPDI) ([0046], [0051] and [0052]). Maitland teaches SMP foam is formed by the reaction product of 
Regarding claim 25, Maitland teaches the SMP has a first and second states and that the SMP foam is heated above their Tg, held in the desired geometry for packaging and cooled below their Tg to retain their programmed shaped until plasticized (Maitland: [0021], [0034] and [0045]). Likewise, Haucourt teaches the SMP has a first shape and a second shape and that the SMP foam is heated to expand or elongate the first shape to a second shape (Haucourt: [0015] and [0016]).
Regarding claim 26, as discussed above, Maitland teaches the SMP foam is plasticized depressing a glass transition temperature of the SMP foam to below 25°C (abstract; [0045], [0061] and [0062]), thereby meeting the claimed “wet Tg is below 30 degree C.”
Regarding claim 27, Maitland teaches the SMP has a first and second states and that the SMP foam is plasticized to expand from first state to second state (abstract; [0045], [0061] and [0062]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
Below is the Examiner’s respond to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues that Lendlein is drawn to SMPs based on light and not heat, which contrary to Haucourt which is drawn to SMPs based on heat. Thus, Applicant cited MPEP §2143.01(VI) to support Applicant’s position that an ordinary artisan would not combine the light-actuated SMP of Lendlein with the heat-actuated SMP of Haucourt to arrive at the claimed invention because doing so would impermissibly change the principle of operation of Haucourt. (see Remarks, page 6, 2nd paragraph).

In response, the Examiner disagrees. Applicant’s argument pertaining to combining the light-actuated SMP of Lendlein with the heat-actuated SMP of Haucourt and how such combination would impermissibly change the principle of operation of Haucourt, is misplaced because the obviousness analysis is not drawn to “combining the light-actuated SMP of Lendlein with the heat-actuated SMP of Haucourt,” but rather Lendlein was used for providing the guidance and motivation for modify the polyurethane SMP foam of Maitland such that the polymer is functionalized with cinnamic acid via esterification (see 103 rejection, pages 5-6 of this office action), and Haucourt was used for providing the guidance and motivation for including/incorporating a thermoset polyurethane shape memory polymer (SMP) foam having a glass transition temperature of 48°C or 70°C as the SMP foam of Maitland (see 103 rejection, pages 6-7 of this office action). As such, Applicant’s argument pertaining to combining the light-actuated SMP of Lendlein with the heat-actuated SMP of Haucourt and how such combination would impermissibly change the principle of operation of Haucourt, is not pertinent to the obviousness analysis in the pending 103 rejection.
rd paragraph).

In response, the Examiner disagrees. First, is noted that claim 1 is not drawn to a CA-based SMP” or cinnamic acid-based SMP, but rather broadly SMP foam chemically bonded to the at least one antimicrobial agent. Thus, it is noted that the features upon which applicant relies (i.e., cinnamic acid-based SMP) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, as discussed above in the pending 103 rejection, Lendlein provided the guidance and motivation to modify the polyurethane SMP foam of Maitland such that the polymer is functionalized with cinnamic acid via esterification (see 103 rejection, pages 5-6 of this office action), thereby rendering obvious an SMP that is chemically bonded to cinnamic acid.
Second, as discussed above, the SMPs with high dry Tg and low wet Tg has been rendered obvious by the teachings of Maitland and Haucourt. Thus, Applicant’s argument directed to Lendlein is not pertinent to the obviousness analysis in the pending 103 rejection. Furthermore, it is noted that Maitland teaches a structurally the same SMP used in paragraph [0086] of the specification, which is SMP foam formed by the reaction product of hydroxypropylethylenediamine (HPED) and hexamethylene diisocyanate (HDI) (Maitland: [0022], [0046]-[0058]; claim 3; instant specification: [0072]). The SMP of Maitland is also used during battlefield conditions (Maitland: [0037] and [0045]). Thus, it would have been obvious necessarily flow that the SMP of 
As a result, for at least the reasons discussed above, claims 1, 4-6, 8-10 and 24-27 remain rejected as being obvious and unpatentable over the combined teachings Maitland, Lendlein and Haucourt in pending 103 rejection as set forth in this office action.

New Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 25 and 27 introduce new matter as the claims recite the limitations: "first and second states” and “the first to the second state.” There is no explicit support in the specification disclosing the SMP foam has “first and second states” and that the SMP foams expand “from the first state to the second state” as claimed. Nor are these limitations implicitly apparent to the Examiner from the disclosure of the specification. MPEP 2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As a result, claims 25 and 27 do not clearly set forth the metes and bounds of patent protection desired.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/          Primary Examiner, Art Unit 1613